Citation Nr: 0710367	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than August 15, 
2001, for an award of Department of Veterans Affairs 
disability compensation for post-traumatic stress disorder 
(PTSD), to include a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003  rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In June 2005, the case was remanded for due 
process development, and it has now been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  On October 20, 2000, the RO received a statement on the 
veteran's behalf that refers to evidence being submitted to 
support a claim for a psychiatric condition, to include major 
depression.

2.  On February 9, 2001, the RO received a memorandum 
requesting that the claim for service connection be withdrawn 
and requested an increase in the veteran's non-service 
connected pension benefits.

3.  On February 16, 2001, the RO received a statement from 
the veteran's representative that refers to a claim for 
service connection and requested that such claim be given due 
process.

4.  On March 23, 2001, the RO received a statement from the 
veteran that requested copies of all medical records from the 
military involving his pending claim for service connected 
disability benefits.

5.  On August 15, 2001, the RO received a statement from the 
veteran that refers to a claim for a psychiatric condition, 
to include PTSD.

6.  The evidence of record establishes that, during the 
period between October 2000 and August 2001, the veteran 
filed and continue to prosecute his claim for VA disability 
compensation for a psychiatric disorder, which was later 
amended to include PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an effective date of October 20, 2000, for an 
award of VA disability compensation for PTSD, to include a 
TDIU rating, are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Accordingly, given the favorable action below, the Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duties to notify and assist.  
38 U.S.C.A.§§ 5103, 5103A; 38 C.F.R. § 3.159.


Earlier Effective Dates

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002 & Supp. 2005).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of direct service 
connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2006).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2006).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2006).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2006).  

In a May 2002 rating decision, the RO granted service 
connection for PTSD, assigned a 70 percent rating, and 
granted a TDIU rating.  The effective date for this award of 
VA disability compensation, including the TDIU rating, was 
August 15, 2001.

In May 2003, the veteran, by and through his accredited 
representative, contends that the effective date for the 
award of VA disability compensation for PTSD, including the 
TDIU rating, should be earlier than August 2001.  
Specifically, the veteran maintains that the proper effective 
date should be October 20, 2000, which was the date that the 
RO received his statement indicating that supporting evidence 
was being submitted in support of a claim for a psychiatric 
condition, to include major depression.  Thus, he contends 
that the October 2000 statement should be accepted as either 
a formal or informal claim for disability compensation 
benefits (including a TDIU), which were ultimately granted in 
the May 2002 decision.

Turning to the veteran's statement received on October 20, 
2000, the Board notes that inasmuch as that document referred 
to a specific condition diagnosed as major depression, there 
is also a basis for construing this document as a formal or 
informal claim for service connection for a disability 
involving a psychiatric condition, which was later identified 
as PTSD.  This same construction applies to the veteran's 
statements received by the RO on February 16, 2001, and on 
March 23, 2001, respectively.  

While the information of record does indicate that the RO 
received a statement on February 9, 2001, seeking to withdraw 
a claim for service connection, the veteran continued to 
prosecute that claim for benefits by submitting the 
statements on February 16th and on March 23rd that made 
reference to his claim for service connection as still 
"pending."  Similarly, the additional medical evidence , 
i.e., VA reports of treatment and examination, specifically 
document that the veteran continued to complained of symptoms 
that were subsequently diagnosed as PTSD as well as major 
depression.  This evidence, as aptly noted by the medical 
evidence, is consistent with the veteran's long standing 
complaints of anxiety, crying spells trouble sleeping, 
depression and suicidal ideation, and supports a finding that 
his PTSD stems from service.  Therefore, the Board determines 
that there is ample evidence submitted by the veteran to 
indicate an intent on his part to continue to prosecute his 
claim for service connection for a psychiatric condition, 
which was later amended to include PTSD. See 38 C.F.R. 
§§ 3.1(p), 3.155.

Although the Board acknowledges that a statement dated on 
August 15, 2001, was considered by the RO as the basis for 
assigning the effective dates at issue in this appeal, it is 
highly unlikely that such a determination could be made 
without leaving at least a reasonable doubt as to the 
construction, as well as the status, of the earlier 
communications discussed above.  Accordingly, resolving that 
doubt in favor of the veteran, the Board finds that the claim 
filed by the veteran in October 2000 was for compensation 
benefits for a psychiatric disability, which was later 
identified by medical evidence as including PTSD.  That was 
the veteran's original claim for compensation benefits for 
that disability, the status of which remained open and 
pending until such benefits, including a TDIU rating, were 
ultimately awarded in the May 2002 rating decision.  Thus, 
the proper effective date for the award of service connection 
for PTSD, evaluated as 70 percent disabling, and for the 
award of a TDIU rating, is October 20, 2000, the date the RO 
received the veteran's claim seeking entitlement to service 
connection for a psychiatric condition.  The appeal is 
granted.



	(CONTINUED ON NEXT PAGE)







ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of October 20, 2000, for an award 
of VA disability compensation for PTSD, to include a TDIU 
rating, is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


